MEMORANDUM **
Ashok Kumar Padan, native and citizen of India, petitions for review of the Board *277of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility finding because the inconsistencies between Padan’s testimony and asylum application regarding the physical harm he allegedly suffered and the threatening letters he received, and his internally inconsistent testimony regarding his position within his political party, all go to the heart of his claim. See id. Accordingly, Padan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Padan’s CAT claim is based on the same testimony the agency found not credible, and Padan does not point to any other evidence that shows it is more likely than not he would be tortured if returned to India, substantial evidence supports the agency’s denial of CAT relief. See id. at 1156-57. We reject Padan’s contention that the agency did not analyze his CAT claim properly.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.